UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TELEBRANDS CORP., Civil Action No.
Plaintiff, 18-16234 (SDW) (LDW)
v. MEMORANDUM OPINION AND
ALTAIR INSTRUMENTS, INC., REPORT AND RECOMMENDATION
Defendant.

 

 

LEDA DUNN WETTRE, United States Magistrate Judge

Before the Court are defendant’s motion to dismiss the complaint or, alternatively, to
transfer venue to the Central District of California (ECF No. 19) and plaintiff's motion for leave
to file an amended complaint (ECF No. 43). The Honorable Susan D. Wigenton, U.S.D.J., referred
the motion to dismiss to the undersigned for a Report and Recommendation; as the motion to
amend also raises issues related to personal jurisdiction, the Court will address the motions in
tandem. The Court heard oral argument on the motion to dismiss and the motion to amend on May
13, 2019. The parties then asked the Court to stay decision on the motions while they pursued
mediation. (ECF No. 55). As their mediation efforts were unsuccessful, the motions are now ripe
for disposition, Having considered the parties’ arguments and the written submissions at ECF
Nos. 19, 25, 26, 28, 29, 30, 34, 35, 43, 45, and 49, and for good cause shown, the Court
recommends that the motion to dismiss for lack of personal jurisdiction be GRANTED. The

motion to transfer venue and motion to amend are therefore DENIED AS MOOT|!

 

' Only the motion to dismiss for lack of personal jurisdiction is dispositive and subject to resolution
in a Report and Recommendation pursuant to Local Civil Rule 72.1(a)(2).
I. BACKGROUND

In a complaint dated November 16, 2018, plaintiff Telebrands Corp. seeks a declaratory
judgment that its DermaSuction product does not infringe defendant Altair Instruments, Inc.’s U.S.
Patent No. 6,241,739 (the “‘739 Patent”) entitled “Microdermabrasion Device and Method of
Treating the Skin Surface.” (Compl. fff 1, 10, 11, ECF No. 1). Plaintiffis a New Jersey corporation
with its principal place of business in Fairfield, New Jersey. (/d. 2). Defendant is a California
corporation with its principal place of business in Ventura, California. (/d. ]3; Walker Decl. { 2,
ECF No. 19-3). Defendant has no offices, real property, or employees in New Jersey, is not
licensed to do business in New Jersey, and does not have an agent for service of process in New
Jersey. (Walker Decl. ff 4-5). Defendant has not initiated any lawsuits in New Jersey and has not
granted any license authorizing any other entity to enforce the ‘739 Patent. (/d. J 7-8).

On October 10, 2018, counsel for Altair sent Telebrands a cease and desist letter alleging
that the DermaSuction product infringed several claims of the ‘739 Patent. (Compl. J 14, Ex. 2).
The parties then corresponded about the possibility of re-designing the DermaSuction product to
avoid potential patent infringement liability. (Oines Decl., Exs. 5-10, ECF No. 19-2). Instead,
approximately one month after receiving the cease and desist letter, Telebrands filed the instant
declaratory judgment action. On December 17, 2018, Altair filed an essentially identical patent
infringement suit against Telebrands in the Central District of California, the court in which it has
litigated a number of other actions related to the ‘739 Patent. (/d. J] 3, 15, Ex. 11).

On January 4, 2019, defendant filed the instant motion to dismiss for lack of personal
jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. (ECF No. 19).
Defendant also urges the Court to decline to exercise jurisdiction over the declaratory judgment

action because Telebrands allegedly filed it in anticipation of the California patent infringement
lawsuit to avoid litigating in a forum where Altair has successfully pursued other accused
infringers of the ‘739 Patent. (/d.). In the alternative, defendant asks the Court to transfer this
action to the Central District of California. (/d.). However, on February 27, 2019, while the
motion to dismiss was sub judice, the Honorable Manuel L. Real, United States District Judge for
the Central District of California, granted Telebrands’ motion to transfer the second-filed patent
infringement action from California to the District of New Jersey pursuant to the first-to-file rule.
(ECF No. 34-1). The transferred patent infringement action, Altair Instruments, Inc. v. Telebrands
Corp., No, 19-cv-7452 (SDW), has been stayed pending the outcome of this motion to dismiss.

Following an unsuccessful settlement conference on March 14, 2019, while the fully
briefed motion to dismiss for lack of personal jurisdiction was still pending, plaintiff filed a motion
for leave to file an amended complaint. (ECF No. 43). In addition to the declaratory judgment of
non-infringement, plaintiff seeks to add claims for Lanham Act false advertising, false patent
marking, and unfair competition in violation of New Jersey statute and common law relating to
defendant’s alleged marking of its DiamondTome Lymphatic Massage Wand product (“Lymphatic
Wand”) with the ‘739 patent. (Proposed Am. Compl. ff] 19-24, ECF No. 43-2).

The Court has attempted to resolve the parties’ jurisdictional standoff by way of agreement,
so that the DermaSuction patent infringement and declaratory judgment of non-infringement
claims, as well as the Lymphatic Wand claims in plaintiff's proposed amended complaint, could
proceed in a single action either in this district or in California. The parties could not agree to
litigate their disputes efficiently in a negotiated forum, so the Court proceeds to the pending

motions.
Il. ANALYSIS
A. Personal Jurisdiction

This Court applies the law of the Federal Circuit to determine whether personal jurisdiction
over defendant exists in New Jersey. See Breckenridge Pharma., Inc. v. Metabolite Labs., Inc.,
444 F.3d 1356, 1361 (Fed Cir. 2006) (“The issue of personal jurisdiction in a declaratory action
for non-infringement is ‘intimately related to patent law’ and thus governed by Federal Circuit law
regarding due process.”). Where, as here, the parties have not yet begun discovery, plaintiff must
make only a prima facie showing that the court can exercise personal jurisdiction over a defendant.
Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1017 (Fed. Cir. 2009). Under a
prima facie standard, “the pleadings and affidavits are to be construed in the light most favorable”
to plaintiff and any factual disputes are resolved in plaintiff's favor. Jd.

“Determining whether personal jurisdiction exists over an out-of-state defendant involves
two inquiries: whether a forum state’s long-arm statute permits service of process, and whether
the assertion of personal jurisdiction would violate due process.” named Corp. v. Kuzmak, 249
F.3d 1356, 1359 (Fed. Cir. 2001). New Jersey’s long-arm statute permits the exercise of

eee

jurisdiction over non-residents “‘to the uttermost limits permitted by the United States
Constitution.”” Charles Gendler & Co., Inc. v. Telecom Equip, Corp., 102 N.J, 460, 469 (1986)
(quoting Avdel Corp. v. Mecure, 58 N.J. 264, 268 (1971)). Therefore, the Court’s “jurisdictional
analysis collapses into a single determination of whether the exercise of personal jurisdiction
comports with due process.” Avocent Huntsville Corp. v. Aten Int'l Co., Ltd,, 552 F.3d 1324, 1329

(Fed. Cir. 2008). Due process, in turn, requires that the defendant have “certain minimum contacts

with [the forum] such that the maintenance of the suit does not offend traditional notions of fair
play and substantial justice.” Int'l Shoe Co, v. Washington, 326 U.S. 310, 316 (1945) (internal
quotation omitted).

The Court can assert either general or specific jurisdiction over a defendant that has
minimum contacts with the forum. Avocent, 552 F.3d at 1330. Plaintiff focuses its argument
solely on general jurisdiction.? “A court may assert general jurisdiction over foreign (sister-state
or foreign-country) corporations to hear any and all claims against them when their affiliations
with the State are so ‘continuous and systematic’ as to render them essentially at home in the forum
State.” Goodyear Dunlop Tires Operations, S.A, v. Brown, 564 U.S. 915, 919 (2011). In all but
“exceptional case[s],” a corporation is “essentially at home” and thus subject to general jurisdiction
in its state of incorporation and its principal place of business. Daimler AG v. Bauman, 571 U.S.
117, 139 n.19 (2014).

As Altair is a California corporation with its principal place of business in California,
plaintiff faces an uphill battle to show that this is the exceptional case where a foreign corporation
has such extensive affiliations with New Jersey that this Court can hear any and all! claims against
it. Defendant has no employees, offices, real property, business license, or agent for service of
process in New Jersey. See Senju Pharma. Co., Ltd. v. Metrics, Inc., 96 F. Supp. 3d 428, 441
(D.N.J. 2015) (applying Daimler and Federal Circuit law in determining that there was no personal
jurisdiction in patent infringement action over foreign defendant that “is not registered to do

business in the state and does not have an agent appointed to accept service in the state. There is

 

2 See Telebrands’ Memorandum of Law in Opposition to Defendant’s Motion to Dismiss the
Complaint at 14 n.4, ECF No. 25 (stating that plaintiff “need not address specific jurisdiction. ...
For the purposes of this motion, Telebrands relies on general jurisdiction”). At oral argument,
plaintiff seemed to assert for the first time that the Court can exert specific jurisdiction over the
declaratory judgment claim. However, the Court declines to consider new grounds for jurisdiction
plaintiff did not raise, and indeed explicitly disclaimed, in its briefing.

5
no allegation that Defendant has any employees, agents, or bank accounts in New Jersey, or that
it solicits business or advertises in the state”). Instead, Plaintiff argues that the Court may exercise
general jurisdiction based on the fact that defendant sells its products to customers in New Jersey
via the internet and a network of 23 New Jersey “distributors.” See Compl. 7; Maldonado Decl.,
Ex. 11, ECF No. 25-12. Plaintiff further offers evidence of one sale of an Altair product in the
forum — specifically, it retained an investigator to purchase a Lymphatic Wand on Altair’s website
for shipment to her home in New Jersey. See Benthin Decl. 9 4, ECF No. 27-1.

The Supreme Court has rejected the proposition that even a “substantial, continuous, and
systematic course of business” in the forum state is sufficient to confer general jurisdiction over a
foreign corporation. Daimler, 571 U.S. at 138 (quotation omitted); see Goodyear, 564 U.S. at 929
(criticizing “the sprawling view of general jurisdiction” whereby “any substantial manufacturer or
seller of goods would be amenable to suit, on any claim for relief, wherever its products are
distributed”). Here, plaintiff has established, at best, sporadic sales of defendant’s products in
New Jersey. The complaint characterizes defendant as having a network of “distributors” in New
Jersey. However, screenshots of Altair’s website submitted by plaintiff show that the network of
“distributors” is in fact a list of 23 “practitioners” located in New Jersey, including spas, salons,
and cosmetic surgeons, who perform treatments using Altair products. See Maldonado Decl., Ex.
11; Walker Decl. | 2, ECF No. 28-3. It follows that each of those 23 practitioners must have
purchased at least one product from defendant, but any further distribution of Altair’s products in
New Jersey is speculative. Defendant also has put forth undisputed evidence that no employee
“acting on behalf of Altair has traveled to New Jersey to provide training, in-person or post-sale
maintenance, or other services for any Altair product.” Walker Decl. 43. Taken together, and in

the light most favorable to plaintiff, the pleadings and exhibits establish sales to 24 customers in
the forum state (including plaintiff's own investigator) generating unknown revenues over an
unspecified period of time. This is far short of the “systematic course of business” the Supreme
Court found to be unacceptable in Daimler, and certainly does not establish affiliations with the
forum so significant as to render defendant at home in New Jersey. See Helicopteros Nacionales
de Columbia, S.A. v. Hall, 466 U.S. 408, 418 (1984) (“[MJere purchases, even if occurring at
regular intervals, are not enough to warrant a State’s assertion of [general] jurisdiction over a
nonresident corporation in a cause of action not related to those purchase transactions.”); Campbell
v. Fast Retailing USA, Inc., Civ. A. No. 14-6752, 2015 WL 9302847, at *3 (E.D, Pa. Dec. 22,
2015) (finding that after Daimler “[t]he allegation that an entity transacts business, even substantial
business, in Pennsylvania is insufficient to establish that it is essentially ‘at home’ in
Pennsylvania”); Atlantis Hydroponics, Inc. v. Int'l Growers Supply, Inc., 915 F. Supp. 2d 1365,
1375-76 (N.D. Ga. 2013) (applying Federal Circuit law and finding no general jurisdiction over
California corporate defendant even though defendant’s website advertised dozens of dealers who
sold defendant’s products in the forum state); see also AstraZeneca AB v. Mylan Pharma., Inc., 72
F, Supp. 3d 549, 554 (D. Del. 2014) (defendant in patent infringement suit not subject to general
jurisdiction even though it “is registered to do business in Delaware and has a broad network of
third-party contacts within the state” because “[s]uch allegations fail to show activity comparable
to domestic enterprise in Delaware” (quotation and alteration omitted)).

Furthermore, the Federal Circuit has refused to assert general jurisdiction based on a
website that is available to customers anywhere there is an internet connection. Campbell Pet Co.
v. Miale, 542 F.3d 879, 884 (Fed. Cir. 2008). To do so would render a company that makes
information or products available on the internet subject to the jurisdiction of any federal court

nationwide. /d, As in Campbell Pet, plaintiff has put forth no evidence or allegations that Altair’s
website specifically targets New Jersey residents, and “(t]he ability of forum residents to access
the defendants’ websites does not by itself show any persistent course of conduct by the defendants
in the forum” necessary to establish general jurisdiction. /d. (internal quotation and alterations
omitted)); see Hockerson-Halberstadt, Inc. v. Propet USA, Inc., 62 F. App’x 322, 337 (Fed Cir.
2003) (affirming district court’s holding that it could not exercise general jurisdiction where
“Costco’s only contact with Louisiana is its website”). Compare UHS of Delaware, Inc. v, United
Health Servs., Inc., Civ. A. No. 12-485, 2013 WL 12086321, at *8 n.6 (M.D. Pa. Mar. 26, 2013)
(“Generally speaking, Internet contacts, standing alone, will not constitute the substantial,
continuous, and systematic contacts required for general jurisdiction, Today it is common, if not
expected, that businesses maintain web sites, often with interactive capabilities through which
customers can communicate with the businesses to review and, presumptively, to obtain certain
products or services. If courts predicated general jurisdiction on Internet presence alone, most
businesses would be subject to personal jurisdiction in every forum.”).

Having failed at this stage of the proceedings to adduce grounds for the Court’s exercise
of general jurisdiction, plaintiff requests the opportunity to take jurisdictional discovery. A
plaintiff is entitled to jurisdictional discovery where it ‘‘presents factual allegations that suggest
with reasonable particularity the possible existence of the requisite contacts between [defendant]
and the forum state.” Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003)
(internal quotations omitted). Plaintiff disclaims any reliance on the theory of specific jurisdiction
with respect to its declaratory judgment claim and has given the Court no reason to believe that
discovery could unearth evidence supporting the exercise of general jurisdiction in New Jersey.
Even if, as plaintiff posits, the 23 New Jersey practitioners and website generate substantial

revenues for Altair in the forum state, such sales activity does not constitute the type of “continuous
and systematic” affiliation required to subject a defendant to general jurisdiction. See Daimler,
571 U.S. at 158 (Sotomayor, J., concurring) (“[T]he majority holds today that Daimler is not
subject to general jurisdiction in California despite its multiple offices, continuous operations, and
billions of dollars’ worth of sales there.”). Thus, jurisdictional discovery regarding the volume of
Altair’s product sales in New Jersey appears to be futile, and the request for discovery is
unsupported by any allegations having the requisite particularity to suggest otherwise. See Barth
v. Walt Disney Parks & Resorts U.S., Inc., 697 F. App’x 119, 120 (3d Cir. 2017) (“Because neither
Defendant was incorporated or had its principal place of business in Pennsylvania, [plaintiffs] were
unable to establish either of the paradigmatic bases for [general] personal jurisdiction under
Goodyear and Daimler AG. Nor did the [plaintiffs] establish that this was an ‘exceptional’ case
such that the place of incorporation/principal place of business rule should be disregarded. . . .
[B]ased on this record, we agree with the District Court that jurisdictional discovery would have
been futile.”); Hockerson-Halberstadt, 62 F, App’x at 338 (“When the lack of personal
jurisdictional is clear, like in this case, further discovery serves no purpose and should be denied.”).

Having determined that this Court lacks personal jurisdiction over Altair, the Court need
not reach defendant’s alternative argument that it should decline declaratory judgment jurisdiction.
Nor need it consider whether transfer to the Central District of California pursuant to 28 U.S.C.
§ 1404(a), over plaintiff's objection, is warranted.’ As the Court recommends granting defendant

the primary relief it seeks, further motions and arguments presented in the alternative are moot.

 

1 The decision to effect a § 1404(a) transfer rests within the “large discretion” of the district court.
Solomon v. Continental Am. Life Ins. Co., 472 F.2d 1043, 1045 (3d Cir. 1973). The Court notes
that the unusual procedural posture of this case strongly militates against transfer, and plaintiff
does not consent to proceed in California. Defendant urges the Court to transfer the declaratory
judgment action to California because Judge Real has presided over a number of other cases
involving the ‘739 Patent and can apply his institutional knowledge of the Patent to this dispute.
That argument might have some weight had Judge Real not already decided to transfer the second-

9
B. The Proposed Amended Complaint Does Not Cure The Jurisdictional Defect

Having recommended that the declaratory judgment complaint as currently styled be
dismissed for lack of personal jurisdiction, the Court would normally conclude its analysis.
However, after the motion to dismiss was fully briefed, plaintiff sought leave to file an amended
complaint that purportedly provides additional grounds for the Court to exercise personal
jurisdiction over defendant. After careful review, the Court concludes that the proposed amended
complaint does not make a prima facie showing of general or specific jurisdiction over Altair in
New Jersey.

As an initial matter, the Court assumes without deciding that the proposed amendment
would otherwise satisfy Rule 15(a)(2) of the Federal Rules of Civil Procedure — i.e, that there is
no undue delay, bad faith, or prejudice to defendant, and the proposed amendment complaint
would withstand a motion to dismiss for failure to state a claim. See Foman vy. Davis, 371 U.S.
178, 182 (1962). It therefore solely focuses on whether the proposed amended pleading rectifies
the lack of personal jurisdiction as the action currently stands.

The Court has already determined that even a substantial amount of sales through

defendant’s website and in-state practitioners would not establish general jurisdiction over Altair

 

filed patent infringement action from California to this district. But see PharmaNet, Inc. v. Datasci
Ltd. Liab. Co., Civ. A. No. 08-2965, 2009 WL 396180, at *16 (D.N.J. Feb. 17, 2009) (“The fact
that a Judge of [another] Court has presided over cases concerning the ‘827 Patent in the past does
not dictate that all litigation pertaining to this patent must be adjudicated by him.”). The transfer
defendant proposes would achieve nothing but a judicial case swap, a minor victory in the forum
battle the parties insist on waging. The Court is hard pressed to understand how such a trade would
achieve anything other than wasted judicial effort and client money; the parties would be in the
exact same position as they were originally — litigating the identical patent infringement issue in
two courts on opposite coasts — but with each party as the defendant in its home state. Sending the
first-filed declaratory judgment action to California after Judge Real transferred the second-filed,
mirror-image patent infringement action to this district on the basis of the first-to-file rule is a
demonstrably absurd outcome that would not further the interests of justice.

10
in New Jersey. This analysis applies with equal force to jurisdiction over the proposed amended
Lymphatic Wand claims. Thus, the Court looks to the proposed amended complaint solely to
determine if there is any basis for the exercise of specific jurisdiction over the proposed amended
claims such that the parties can procced to litigate here. If the proposed amended complaint does
not cure the original complaint’s jurisdictional defect, this Court cannot entertain plaintiff's
proposed amended claims.

The Court may assert specific jurisdiction over a defendant when the plaintiff's claim
“‘aris[es] out of or relate[s] to the defendant’s contacts with the forum.’” Daimler, 571 U.S. at
127 (quoting Helicopteros, 466 U.S. at 414 n.8). The Third Circuit’ has laid out a three-part test
to determine whether specific jurisdiction exists: (1) “the defendant must have purposefully
directed [its] activities at the forum”; (2) “the litigation must arise out of or relate to at least one of
those activities”; and (3) if the first two requirements are met, the exercise of jurisdiction must
“otherwise comport[] with fair play and substantial justice.” O'Connor vy, Sandy Lane Hotel Co.,
Ltd., 496 F.3d 312, 317 (3d Cir. 2007) (quotations omitted).

Plaintiff argues that the Court can exert specific jurisdiction over the proposed amended
claims because defendant offers its Lymphatic Wand product for sale nationally via its website,
and its investigator purchased one such Lymphatic Wand online and had it shipped to New Jersey.

It is true that defendant advertises various products for sale on the internet, but “the mere operation

 

4 “Where a suit involves both patent and non-patent claims, Federal Circuit law regarding due
process also applies to the question of personal jurisdiction on non-patent claims if the resolution
of the patent infringement issue will be a significant factor in determining liability under the non-
patent claims.” Breckenridge Pharma., 444 F.3d at 1361 (quotation omitted). As the proposed
Lymphatic Wand false advertising, false patent marking, and unfair competition claims bear no
relation to whether the DermaSuction product infringes the ‘739 Patent, the Court applies Third
Circuit law in determining specific jurisdiction over the proposed amended claims. Again, plaintiff
has not argued that the Court can exert specific jurisdiction over the declaratory judgment claim.

11
of a commercially interactive web site should not subject the operator to jurisdiction anywhere in
the world. Rather, there must be evidence that the defendant ‘purposefully availed’ itself of
conducting activity in the forum state, by directly targeting its web site to the state, knowingly
interacting with residents of the forum state via its web site, or through sufficient other related
contacts.” Toys “R” Us, 318 F.3d at 454. Indeed, to establish purposeful availment in the internet
context, “[c]ourts within the Third Circuit have traditionally required ‘something more’ from
defendants than the knowledge that their website could be viewed or that their product could be
used in a forum state before considering whether specific jurisdiction is proper.” Kloth v. Southern
Christian Univ., 494 F. Supp. 2d 273, 279 (D. Del. 2007), aff'd, 320 F. App’x 113 (3d Cir. 2008)
(per curiam).

As discussed previously, plaintiff offers no allegations or evidence from which the Court
could conclude that defendant’s website specifically targets New Jersey or its residents. Instead,
plaintiff argues that defendant knowingly interacted with a resident of New Jersey by fulfilling the
investigator’s purchase order for a Lymphatic Wand. However, Altair’s CEO affirms that he
reviewed defendant’s business records and “the one Lymphatic Wand that was sent to Plaintiff's
investigator is the only Lymphatic Wand Altair has ever sent to New Jersey.” Walker Decl. { 12,
ECF No. 45-1. In other words, the only reason defendant sold a Lymphatic Wand in New Jersey
is because plaintiff — who was locked in a forum stalemate and facing a motion to dismiss for lack
of personal jurisdiction — hired an investigator to purchase one for litigation purposes. Such
unilateral, tactical action by a plaintiff cannot form the basis of personal jurisdiction as it does not
evidence defendant’s purposeful availment of the benefit of doing business in New Jersey. See,
e.g., Covenant Bank for Savings v. Cohen, 806 F. Supp. 52, 55 (D.N.J. 1992) (“[A] resident

plaintiff's unilateral acts, directed to a nonresident defendant, do not create sufficient minimum

12
contacts between the nonresident defendant and the forum, even where the plaintiff's claim arises
out of these acts.”); see also ISI Brands, Inc. v. KCC Int'l, Inc., 458 F. Supp. 2d 81, 88-89
(E.D.N.Y. 2006) (plaintiff's own internet purchases of allegedly infringing product “were nothing
more than an attempt by plaintiff to manufacture a contact with this forum. It was the acts of
[plaintiff] that brought the infringing product into the forum, not [defendant’s] promotion,
advertising, or sales activities” (quotations omitted)); Mattel, Inc. v. Anderson, Civ. A. No. 04-
5275, 2005 WL 1690528, at *2 (S.D.N.Y. July 18, 2005) (“[T]he Court finds Defendant’s single
shipment of goods into this district insufficient to establish personal jurisdiction since it was
nothing more than an attempt by plaintiff to manufacture a contact with this forum. ... Defendant
cannot be said to have ‘purposefully’ availed herself of the protections of this forum when it was
an act of someone associated with plaintiff, rather than her web site advertising, that brought her
products into this forum.” (quotation and alterations omitted)); Millennium Enters., Inc. v.
Millennium Music, LP, 33 F. Supp. 2d 907, 911 (D. Or. 1999) (no specific jurisdiction where only
internet sale of allegedly infringing product in the forum was made to plaintiff's agent for litigation
purposes).

Finally, as defendant has, for all intents and purposes, already produced information
quantifying the sum total of its New Jersey sales of the Lymphatic Wand product at issue, further
jurisdictional discovery would be fruitless. Nor will the Court authorize plaintiff to engage in a
belated effort to discover defendant’s sales of any other products in New Jersey in an attempt to
salvage jurisdiction. See [BI Brands, 458 F. Supp. 2d at 89 (denying jurisdictional discovery where
plaintiff could only speculate that defendant sold additional products in forum via its website that
might establish jurisdiction). Having determined that neither the original complaint nor the

proposed amended complaint pleads facts supporting the exercise of general or specific personal

13
jurisdiction over defendant in New Jersey, the Court declines to consider defendant’s additional
argument that the proposed false advertising, false patent marking, and unfair competition
allegations are futile for failure to state a claim.
Ill. CONCLUSION

For the foregoing reasons, the Court recommends that defendant’s motion to dismiss for
lack of personal jurisdiction be GRANTED. The motion to transfer and the motion for leave to
file an amended complaint are DENIED AS MOOT. The parties are hereby advised that, pursuant
to Rule 72(b)(2) of the Federal Rules of Civil Procedure, they have 14 days to serve and file
specific objections to the portion of this Order constituting a Report and Recommendation to the
Honorable Susan D. Wigenton, U.S.D.J.

Dated: August 13, 2019

AOS
y eh.
on. Leda Dunn Wettre
United States Magistrate Judge

Original: Clerk of Court

cc: Hon. Susan D. Wigenton, U.S.D.J.
All parties

14
